NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                               Submitted March 20, 2019*
                                Decided March 21, 2019

                                         Before

                        DIANE P. WOOD, Chief Judge

                        FRANK H. EASTERBROOK, Circuit Judge

                        AMY C. BARRETT, Circuit Judge

No. 18-2627

TURI J. JOSEPH,                                Appeal from the United States District
      Plaintiff-Appellant,                     Court for the Northern District of Illinois,
                                               Eastern Division.

       v.                                      No. 17 C 2104

TRACY ENGLESON, et al.,                        Matthew F. Kennelly,
    Defendants-Appellees.                      Judge.



                                       ORDER

        Turi Joseph, a former Illinois inmate and adherent to the Rastafarian Nazarite
faith, refused to cut his hair because of his religious beliefs. Prison officials then had
him forcibly removed him from his cell and given a haircut against his will. Joseph
exhausted his administrative remedies and sued. With the assistance of recruited
counsel, Joseph filed an amended complaint under 42 U.S.C. § 1983 that included claims
against the warden, superintendent, and correctional officers. He alleged that they

       *We have agreed to decide this case without oral argument because the appeal is
frivolous. See FED. R. APP. P. 34(a)(2)(A).
No. 18-2627                                                                          Page 2

either issued or followed directives to cut his hair in violation of the Religious Land Use
and Institutionalized Persons Act, 42 U.S.C. § 2000cc-1, his equal-protection rights
under the Fourteenth Amendment, and his free-exercise rights under the First
Amendment.

        After settlement negotiations broke down, and with the trial date approaching,
the district court permitted Joseph’s lawyer to withdraw because Joseph had stopped
communicating with him. The court ordered that Joseph would proceed pro se and that
all pretrial deadlines remained in effect. But Joseph missed the deadline to provide the
defendants with witness and exhibit lists, and the defendants moved to dismiss the case
as a sanction or to bar Joseph from submitting evidence or testimony he had not
disclosed. See FED. R. CIV. P. 16(f). The court did not rule on the motions before trial. On
the day of trial, Joseph still had not supplied the defendants with the information. In a
minute entry that day, the court stated: “Case is dismissed with prejudice for want of
prosecution as discussed in open court.” The court separately entered judgment, noting
that the dismissal was decided “on a motion.” Joseph appealed.

        The appellees argue that we should dismiss the appeal because Joseph’s brief
does not address the district court’s rationale, and he has failed to submit a transcript of
the hearing at which the court dismissed his case. See FED. R. CIV. P. 10(b)(2);
28(a)(8). Although we construe pro se filings liberally, Joseph still must follow
procedural rules. See Anderson v. Hardman, 241 F.3d 544, 545 (7th Cir. 2001). Here, we
agree with the appellees that Joseph’s brief does not comply with Rule 28(a): it reads
like a complaint and does not “describe—let alone address or refute—any of the district
court’s reasons” for dismissing his case. Hicks v. Avery Drei, LLC, 654 F.3d 739, 744 (7th
Cir. 2011); Anderson, 241 F.3d at 545 (“[W]e cannot fill the void by crafting arguments
and performing the necessary research.”). In any event, we could not examine the
court’s decision because Joseph has not submitted a transcript of the oral ruling, as Rule
10(b)(2) requires. See Tapley v. Chambers, 840 F.3d 370, 375 (7th Cir. 2016); Hall v. Jaeho
Jung, 819 F.3d 378, 382–83 (7th Cir. 2016); Hicks, 654 F.3d at 743–44.

                                                                               DISMISSED